DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the fifth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed by Applicant on 19 February 2021 lists pages 117-121 of Bauer et al. (1988).  However, Applicant has provided only pages 117-119 and 121.  Page 120 is missing from Applicant’s submission.  The examiner has considered only the pages provided by Applicant and has annotated the IDS accordingly.  
Status of the Claims
In the Reply filed 19 February 2021, Applicant amended claims 1, 5, 14 and 17, and cancelled claim 4.  Claims 3, 11, and 12 were cancelled previously by Applicant.  Accordingly, claims 1, 2, 5-10, and 13-19 are pending.  Claims 10, 14, and 15 remain withdrawn because each of those claims is directed to a non-elected invention or species.  Claims 1, 2, 5-9, 13, and 16-19 are considered below.
Status of the Rejections
The rejection of claims 1, 2, 5-9, 13, and 16-18 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s clarifying amendments to claims 1 and 17, in combination with Applicant’s accompanying argument on page 7 of the recent Reply.  The examiner notes 
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Thoma (Enteric coated hard gelatin capsules. CAPSUGEL Technical Bulletin (2000) pages 1-17) in view of Bowtle (“Liquid filling of hard gelatin capsules: a new technology for alternative formulations.” Pharm. Technol. Eur 10 (1998): 84-90), Jones (“Capsules, Hard” in Encyclopedia of Pharmaceutical Technology (2007) DOI: 10.1081 / E-EPT-120041346) and Ibekwe (WO 2007/122374 A2) is maintained.  The Declaration under 37 CFR 1.132 filed by Applicant on 19 February 2021 is considered in paragraph 33.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (Enteric coated hard gelatin capsules. CAPSUGEL Technical Bulletin (2000) pages 1-17) in view of Bowtle (“Liquid filling of hard gelatin capsules: a new technology for alternative formulations.” Pharm. Technol. Eur 10 (1998): 84-90), Jones (“Capsules, Hard” in Encyclopedia of Pharmaceutical Technology (2007) DOI: 10.1081 / E-EPT-120041346), and Ibekwe (WO 2007/122374 A2).
Thoma is directed to enteric coated hard gelatin capsules.  Page 3.  
Thoma discloses an exemplary formulation for an enteric coating in the form of an aqueous dispersion.  Page 11 (bottom of left column).  That exemplary formulation, which is referred to hereinafter as “Formulation C,” comprises Eudragit® L 100-55, which is an enteric film-forming agent.  Formulation C, following application to a hard gelatin capsule, comprises Eudragit® L 100-55 at a coating amount of “3-5 mg/cm2.”  Id.  That disclosure renders the corresponding range limitations recited in claims 1, 8, 16, and 17 of the present application prima facie obvious.  See MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
First, Thoma is silent as to whether the hard gelatin capsules can be filled with a liquid material and banded with a gelatin solution.  As explained hereinafter, the following two references compensate for this deficiency:  Bowtle and Jones.
Bowtle is directed to liquid filling of hard gelatin capsules (title).
Bowtle teaches, on page 89, that capsules filled with materials that remain fluid require sealing to prevent leakage and that effective sealing can be accomplished by applying a gelatin solution to the cap-body joint.
Jones is directed to hard capsules (title).  
Jones teaches, on page 406, as follows:  “Hard capsules can be filled with formulation that have non-aqueous solutions, thus enabling the formulator to use many different types of excipient to achieve their desired effect.  Capsule products can be formulated to release their active ingredients at many sites along the gastrointestinal tract and to deliver them to the lungs.”  Emphasis added.  Applicant is additionally referred Table 1 on page 408, right column.  Jones further teaches that on page 411, right column, that “[a]ll the major machine manufacturers have made machines that can fill capsules with liquids.”  
Jones additionally teaches, on page 412, as follows:  “Many methods have been proposed for the sealing of capsules to prevent the leakage of liquids.  The method proven to be the most successful is gelatin banding.  Two bands of gelatin solution are applied around the center of the filled capsule, e.g., Hicapseal™ 40/100 (Shionogi Qualicaps Inc.).”  Emphasis added.  
Prior to the time of filing the present application, the foregoing teachings of Bowtle and Jones would have motivated a person having ordinary skill in the art to select both (i) a liquid fill and (ii) banding with a gelatin solution for the enteric-coated hard gelatin capsules disclosed in Thoma.  Bowtle and Jones teach that (1) liquid fills are routine and conventional in the art and (2) banding with a gelatin solution is a very effective manner of sealing and otherwise preventing leakage of liquid fills from gelatin capsules.  
Second, Thoma is silent as to whether Formulation C can further comprise a polysaccharide colon-targeting compound, which is considered relevant to the following functional limitation recited in claims 1 and 17: “while completely releasing its liquid material contents under intestinal tract conditions” (emphasis added).  See also claim 19.  As explained hereinafter, the following reference compensates for this deficiency:  Ibekwe.
Ibekwe is directed to delayed-release coatings for colonic drug delivery (title/abstract).
Ibekwe teaches that “[t]he colon is susceptible to a number of disease states, including inflammatory bowel disease, irritable bowel syndrome, constipation, diarrhoea, infection and carcinoma.”  Page 1, lines 7-9.  “In such conditions,” Ibekwe continues, “drug targeting to the colon would maximize the therapeutic effectiveness of the treatment.”  Page 1, lines 9-10.  
Ibekwe teaches that the coating comprises “a mixture of a first material which is susceptible to attack by colonic bacteria and a second material which has a solubility threshold at about pH 5 or above.”  (Emphasis added) Page 5, lines 13-15.  “The first material,” Ibekwe continues, “comprises a polysaccharide selected from the group consisting of starch; amylase; amylopectin; chitosan; chondroitm sulfate; cyclodextrin; dextran; pullulan; carrageenan; scleroglucan; chitin; curdulan and levan.”  (Emphasis added) Page 5, lines 15-18.  
Thereafter, Ibekwe teaches that the second material is an enteric material and is preferably a co-polymer of a (meth)acrylic acid and a (meth)acrylic acid C1-4 alkyl ester, for instance, a copolymer of methacrylic acid and methacrylic acid methyl ester.”  Page 8, lines 4-7 and 20-22.  Ibekwe identifies Eudragit® L 100-55 as a preferred second material.  Page 9, lines 4-7.  
Ibekwe additionally teaches that the coating can be applied to capsules (page 11, lines 8-9) and is preferably a single layer of a mixture of the first and second materials.  Page 10, lines 21-22.  
Prior to the time of filing the present application, the foregoing teachings of Ibekwe would have motivated a person having ordinary skill in the art to modify Thoma by adding a polysaccharide that is susceptible to attack by colonic bacteria (e.g., starch) to Formulation C, in an effort to yield a modified-release coating that was especially effective in delivering drugs or other active agents to the colon.  The addition of the polysaccharide susceptible to attack by colonic bacteria provides a sound basis for the examiner’s position that the delayed-release functional limitation now recited in claims 1 and 17 — i.e., “while completely releasing its liquid material contents MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112(V).  
Third, in regard to the “no pre-coating” limitation recited in claims 1 and 17, Formulation C of Thoma makes no mention of a precoat (page 11, bottom of left column), in contrast to the exemplary formulation disclosed at the top of the left column on that same page (hereinafter, “Formulation B”).  Therefore, a person having ordinary skill in the art would have readily envisaged applying Formulation C to a gelatin capsule having no precoat.  MPEP 2131.02(III) (A reference disclosure can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.”).  In the alternative, it is prima facie obvious to interpret Formulation C as not requiring a precoat because — in contrast to Formulation B — no precoat is mentioned.  MPEP § 2144.01 (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”).  More importantly, Thoma teaches that the “capsule shell is very smooth and gives little anchorage” and that “[t]he influence of moisture causes film coats and the gelatin wall to swell to a varying extent, which also causes the coat to become detached.”  Page 14, top of left column.  Thereafter, Thoma teaches four options for addressing those two problems, specifically:  (1) higher plasticizer content, (2) a precoat in the form of a two-layer film coating, (3) the use of an aqueous-alcoholic solution or a hydrated coating emulsion with low solvent content, or (4) addition of PEG 400 or PEG 6000.  Page 14, top of left column.  Those options alternatives.  Id. (note the disjunctive “or” in line 9 of left column).  Formulation C already utilizes options (3) and (4).  Accordingly, it is prima facie obvious not to additionally select option (2) — i.e., a precoat — for Formulation C.  
In sum, claims 1, 2, 5, 6, 8, and 16 are prima facie obvious.  
Regarding claims 7 and 18, Applicant is referred to pages 6-7 of Thoma, which discloses various species of Eudragit® copolymer.  On page 7 (left column), Thoma teaches that Eudragit® L 100-55 has a pH threshold of 5.5.
Regarding claim 9, Formulation C comprises PEG 6000 and triethyl citrate.  Thoma, page 11 (bottom of left column).  Thoma classifies PEG 6000 and triethyl citrate as plasticizers.  Page 9, right column.  
Regarding claim 13, Applicant is referred to page 4 of Thoma et al., which discloses various species of active pharmaceutical ingredients.  See also Bowtle at page 84 (“Liquid-filled hard gelatin capsules are a convenient delivery route used to administer a wide range of pharmaceutical actives, including high potency compounds.”).  
Regarding claims 17 and 19, Formulation C comprises pigments.  Thoma, page 11 (bottom of left column).  In further regard to claim 19, Applicant is referred to page 5, lines 13-18, of Ibekwe.  See also Ibekwe, pages 26-27, at claims 1 and 8-12.  
Response to Declaration under 37 CFR 1.132
The Declaration filed 19 February 2021, which was executed by Eszter J. Biro, Ph.D., is predicated on Bauer et al. (1988).  See page 3/4.  While Applicant has provided pages 117-119 and 121 of Bauer et al., Applicant has not provided page 120, as discussed supra, in paragraph 4 of this Office action.  None of the pages of Bauer et al. provided by Applicant shows or even Thoma (page 11, bottom of left column).  Because Formulation C provides primary support for the foregoing §103 rejection, the Biro Declaration lacks sufficient probative value to rebut the prima facie case of obviousness.
*     *     *
Conclusion
Claims 1, 2, 5-9, 13, and 16-19 are rejected.  
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.A./
07 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611